83 F.2d 1022 (1936)
In the Matter of Frank VAMOS, Bankrupt-Appellee.
David J. BONDY, Objecting Creditor-Appellant.
No. 377.
Circuit Court of Appeals, Second Circuit.
May 18, 1936.
David I. Podell, of New York City (Jacob J. Podell and Morris Gottlieb, both of New York City, of counsel), for creditor-appellant.
Louis H. Robinson, of New York City (Albert M. Lee and J. George Levy, both of New York City, of counsel), for bankrupt-appellee.
Before MANTON, SWAN, and CHASE, Circuit Judges.
PER CURIAM.
Order (14 F. Supp. 700) affirmed.